Opinion by
Hoyt, Associate Justice.
The main question in this case is decided by the case of Rosencrantz v. The Territory; and so far as the question of the constitution of the Grand Jury is concerned, we refer to the discussion therein.
But in addition to the questions thus raised, the record in ■this case presents the question of the sufficiency of the indictment, which is objected to on two grounds :
1st. That it does not sufficiently state the county in which the offense was committed ; and
2d. That it does not state facts sufficient to constitute a «erime or misdemeanor.
As to the first point, it is sufficient to say that the crime, having been charged to have been committed in the city of Seattle, which is a city duly incorporated under the laws of this Territory, the Court would take judicial notice that the said «city was situated in the county of King, and the indictment thus aided was sufficient in this regard.
The said defendant was in said indictment charged with having kept and maintained a gambling house, and it is objected ■that this was insufficient, in that it did not state what kind of gambling was carried on in said house ; but we are of the opinion that the Legislature intended to prohibit the keeping of 4i house for any gambling purpose ; and even if this is not so, yet the offense was charged in the language of the statute, and is sufficient to put the defendant upon his defense.
No error appearing in the record, the judgment and sentence must be affirmed ; and it is so ordered.
I concur; S. C. Wingard, Associate Justice.